 

Exhibit 10.1

 

Execution Version

 



PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (the “Agreement”), dated as of July 30, 2020, by and
between ADVAXIS, INC., a Delaware corporation (the “Company”), and LINCOLN PARK
CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).
Capitalized terms used herein and not otherwise defined herein are defined in
Section 1 hereof.

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Twenty Million Dollars ($20,000,000) of the Company’s common stock, $0.001
par value per share (the “Common Stock”). The shares of Common Stock to be
purchased hereunder (including, without limitation, the Initial Purchase Shares
(as defined in Section 2(a) hereof)) are referred to herein as the “Purchase
Shares.”

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1. CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a) “Accelerated Purchase Date” means, with respect to any Accelerated Purchase
made pursuant to Section 2(c) hereof or any Additional Accelerated Purchase
pursuant to Section 2(d) hereof, the Business Day immediately following the
applicable Purchase Date with respect to the corresponding Regular Purchase made
pursuant to Section 2(b) hereof.

 

(b) “Accelerated Purchase Period” means, with respect to an Accelerated Purchase
made pursuant to Section 2(c) hereof, such period of time on the Accelerated
Purchase Date beginning at the official open of trading on the Principal Market,
and ending at the earliest of (i) the official close of trading on the Principal
Market on such Accelerated Purchase Date, (ii) such time that the total number
(or volume) of shares of Common Stock traded on the Principal Market has
exceeded the quotient of (A) the Accelerated Purchase Share Amount, divided by
(B) 0.3, and (iii) such time on the Accelerated Purchase Date that the Sale
Price has fallen below any minimum price threshold set forth in the applicable
Purchase Notice by the Company.

 

(c) “Accelerated Purchase Share Amount” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof or an Additional Accelerated
Purchase made pursuant to Section 2(d) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor in a Purchase Notice,
which number of Purchase Shares shall not exceed the lesser of (i) 300% of the
applicable Regular Purchase Share Limit for the corresponding Regular Purchase
and (ii) 30% of the total volume of shares of Common Stock traded on the
Principal Market during the Accelerated Purchase Period or the Additional
Accelerated Purchase Period, as applicable; provided, that the parties may
mutually agree to increase the Accelerated Purchase Share Amount for any
Accelerated Purchase or Additional Accelerated Purchase.

 

  

 

 

(d) “Additional Accelerated Purchase Period” means, with respect to an
Additional Accelerated Purchase pursuant to Section 2(d) hereof, such period of
time on the Accelerated Purchase Date beginning at the latest of (i) the end of
the Accelerated Purchase Period for the corresponding Accelerated Purchase made
pursuant to Section 2(c) hereof on such Accelerated Purchase Date, (ii) the end
of the Additional Accelerated Purchase Period for the most recently completed
prior Additional Accelerated Purchase pursuant to Section 2(d) hereof on such
Accelerated Purchase Date, as applicable, and (iii) the time at which all
Purchase Shares for all prior Purchases, including, those effected on the
applicable Accelerated Purchase Date have theretofore been received by the
Investor as DWAC Shares in accordance with this Agreement, and ending at the
earliest of (i) the official close of trading on the Principal Market on the
Accelerated Purchase Date, (ii) such time that the total number (or volume) of
shares of Common Stock traded on the Principal Market has exceeded the quotient
of (A) the Accelerated Purchase Share Amount, and (B) 0.3, and (iii) such time
that the Sale Price has fallen below any minimum price threshold set forth in
the applicable Purchase Notice by the Company.

 

(e) “Available Amount” means, initially, Twenty Million Dollars ($20,000,000) in
the aggregate, which amount shall be reduced by the Purchase Amount each time
the Investor purchases shares of Common Stock pursuant to Section 2 hereof.

 

(f) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

 

(g) “Base Prospectus” means the Company’s final base prospectus, dated August
30, 2018, a preliminary form of which is included in the Registration Statement,
including the documents incorporated by reference therein.

 

(h) “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

 

(i) “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market.

 

(j) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; or (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession.

 

(k) “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

(l) “DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program, or any similar program hereafter
adopted by DTC performing substantially the same function.

 

 2 

 

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(n) “Floor Price” means $0.10, which shall be adjusted for any reorganization,
recapitalization, non-cash dividend, share split or other similar transaction
and, effective upon the consummation of any of the foregoing, the Floor Price
shall mean the lower of (i) the adjusted price and (ii) $0.10.

 

(o) “Initial Prospectus Supplement” means the prospectus supplement of the
Company relating to the Securities, including the accompanying Base Prospectus,
to be prepared and filed by the Company with the SEC pursuant to Rule 424(b)(5)
under the Securities Act and in accordance with Section 5(a) hereof, together
with all documents and information incorporated therein by reference.

 

(p) “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (B) any change
that generally affects the industry in which the Company and its Subsidiaries
operate that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (C) any change arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing as of the date hereof, (D)
any action taken by the Investor, its affiliates or its or their successors and
assigns with respect to the transactions contemplated by this Agreement, (E) the
effect of any change in applicable laws or accounting rules that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
or (F) any change resulting from compliance with terms of this Agreement or the
consummation of the transactions contemplated by this Agreement, or (iii) the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document to be performed as of the date of
determination.

 

(q) “Maturity Date” means the first day of the month immediately following the
Thirty-Six (36) month anniversary of the Commencement Date.

 

(r) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(s) “Principal Market” means The Nasdaq Global Select Market; provided, however,
that in the event the Company’s Common Stock is ever listed or traded on The
Nasdaq Global Market, The Nasdaq Capital Market, the New York Stock Exchange,
NYSE American, the NYSE Arca, the OTC Bulletin Board, or the OTCQB or the OTCQX
operated by the OTC Markets Group, Inc. (or any nationally recognized successor
to any of the foregoing), then the “Principal Market” shall mean such other
market or exchange on which the Company’s Common Stock is then listed or traded.

 

(t) “Prospectus” means the Base Prospectus, as supplemented by any Prospectus
Supplement (including the Initial Prospectus Supplement), including the
documents and information incorporated by reference therein.

 

 3 

 

 

(u) “Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents and
information incorporated by reference therein.

 

(v) “Purchase” means the Initial Purchase, or any Regular Purchase, Accelerated
Purchase or Additional Accelerated Purchase made hereunder, as applicable.

 

(w) “Purchase Amount” means, with respect to the Initial Purchase, or any
Regular Purchase, Accelerated Purchase or Additional Accelerated Purchase made
hereunder, as applicable, the portion of the Available Amount to be purchased by
the Investor pursuant to Section 2 hereof.

 

(x) “Purchase Date” means, with respect to a Regular Purchase made pursuant to
Section 2(b) hereof, the Business Day on which the Investor receives, after 4:00
p.m., Eastern time on such Business Day, a valid Purchase Notice for such
Regular Purchase in accordance with this Agreement; provided that any Business
Day that is twenty (20) days or less before the filing of any post-effective
amendment to the Registration Statement or New Registration Statement (as such
term is defined in the Registration Rights Agreement), and until the effective
date of any such post-effective amendment to the Registration Statement or New
Registration Statement shall not be a Purchase Date.

 

(y) “Purchase Notice” means a notice delivered to the Investor pursuant to
Section 2 with respect to any Regular Purchase, Accelerated Purchase or
Additional Accelerated Purchase, respectively.

 

(z) “Registration Rights Agreement” means that certain Registration Rights
Agreement, of even date herewith between the Company and the Investor.

 

(aa) “Registration Statement” has the meaning set forth in the Registration
Rights Agreement.

 

(bb) “Regular Purchase Share Limit” means One Million (1,000,000) Purchase
Shares, in each case to be adjusted following any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock, split or other
similar transaction effected with respect to the Common Stock; provided, that if
following such an adjustment, the Regular Purchase Share Limit as adjusted would
preclude the Company from delivering to the Investor a Purchase Notice hereunder
for a Purchase Amount equal to or greater than Five Hundred Thousand Dollars
($500,000), the Regular Purchase Share Limit shall equal the maximum number of
Purchase Shares that would enable the Company to deliver to the Investor a
Purchase Notice for a Purchase Amount equal to, or as closely approximating
without exceeding, Five Hundred Thousand Dollars ($500,000); provided, further,
that the Investor’s committed obligation under any single Regular Purchase shall
not exceed One Million Dollars ($1,000,000); provided, further, however, that
the parties may mutually agree to increase the Regular Purchase Share Limit for
any Regular Purchase up to Three Million (3,000,000) Purchase Shares.

 

(cc) “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

 

(dd) “SEC” means the U.S. Securities and Exchange Commission.

 

(ee) “Securities” means, collectively, the Purchase Shares and the Commitment
Shares.

 

(ff) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

 4 

 

 

(gg) “Shelf Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

 

(hh) “Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

 

(ii) “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

(jj) “Transfer Agent” means Continental Stock Transfer & Trust Company, or such
other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

 

(kk) “VWAP” means in respect of an applicable Accelerated Purchase Date, the
volume weighted average price of the Common Stock on the Principal Market, as
reported on the Principal Market or by another reputable source such as
Bloomberg, L.P.

 

2. PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a) Initial Purchase of Common Stock. Upon the satisfaction of the conditions
set forth in Sections 7 and 8 hereof (the “Commencement” and the date of
satisfaction of such conditions the “Commencement Date”), the Investor shall
purchase 3,510,527 Purchase Shares at an aggregate purchase price of
$1,999,999.89 (such purchase the “Initial Purchase” and such Purchase Shares,
the “Initial Purchase Shares”).

 

(b) Commencement of Regular Purchases of Common Stock. Beginning one Business
Day following the Commencement Date and thereafter, the Company shall have the
right, but not the obligation, to direct the Investor, by its delivery to the
Investor of a Purchase Notice from time to time on any Purchase Date on which
the Closing Sale Price is not below the Floor Price, to purchase up to the
Regular Purchase Share Limit (each such purchase, a “Regular Purchase”) at the
lower of: (i) the lowest Sale Price of the Common Stock on the applicable
Purchase Date and (ii) the arithmetic average of the three (3) lowest Closing
Sale Prices for the Common Stock during the ten (10) consecutive Business Days
ending on the Business Day immediately preceding such Purchase Date (the
“Purchase Price”). The Company may deliver Purchase Notices to the Investor for
multiple Regular Purchases on a Purchase Date subject to the second sentence of
Section 2(h).

 

(c) Accelerated Purchases. On any Purchase Date, provided that the Company
properly submitted a Purchase Notice for a Regular Purchase for a number of
Purchase Shares not less than the Regular Purchase Share Limit then in effect on
such Purchase Date and subject to the terms and conditions of this Agreement,
the Company shall also have the right, but not the obligation, to direct the
Investor, by its delivery to the Investor of a Purchase Notice from time to time
in accordance with this Agreement, to purchase the applicable Accelerated
Purchase Share Amount (each such purchase, an “Accelerated Purchase”) at
ninety-seven percent (97%) of the lower of (i) the Closing Sale Price of the
Common Stock on such applicable Accelerated Purchase Date and (ii) the VWAP for
the Accelerated Purchase Period (the “Accelerated Purchase Price”). Within one
(1) Business Day after completion of each Accelerated Purchase Date for an
Accelerated Purchase, the Investor will provide to the Company a written
confirmation of such Accelerated Purchase setting forth the applicable
Accelerated Purchase Share Amount and Accelerated Purchase Price for such
Accelerated Purchase.

 

 5 

 

 

(d) Additional Accelerated Purchases. On any Accelerated Purchase Date, provided
that the Company properly submitted a Purchase Notice for an Accelerated
Purchase and subject to the terms and conditions of this Agreement, the Company
shall also have the right, but not the obligation, to direct the Investor, by
its delivery to the Investor of a Purchase Notice from time to time in
accordance with this Agreement, to purchase the applicable Accelerated Purchase
Share Amount (each such purchase, an “Additional Accelerated Purchase”) at the
Accelerated Purchase Price. The Company may deliver Purchase Notices to the
Investor for multiple Additional Accelerated Purchases on an Accelerated
Purchase Date subject to the second sentence of Section 2(h).

 

(e) Payment for Purchase Shares. For the Initial Purchase and each Regular
Purchase, the Investor shall pay to the Company an amount equal to the Purchase
Amount with respect to such Initial Purchase or Regular Purchase, as applicable,
as full payment for such Purchase Shares via wire transfer of immediately
available funds on the same Business Day that the Investor receives such
Purchase Shares, if such Purchase Shares are received by the Investor before
1:00 p.m., Eastern time, or, if such Purchase Shares are received by the
Investor after 1:00 p.m., Eastern time, the next Business Day. Within one (1)
Business Day after completion of each Accelerated Purchase Date for an
Accelerated Purchase or Additional Accelerated Purchase, respectively, the
Investor will provide to the Company a written confirmation of such Accelerated
Purchase setting forth the applicable Accelerated Purchase Share Amount and
Accelerated Purchase Price for such Purchase. For each Accelerated Purchase and
each Additional Accelerated Purchase, the Investor shall pay to the Company an
amount equal to the Purchase Amount with respect to such Purchase as full
payment for such Purchase Shares via wire transfer of immediately available
funds on the second Business Day following the date that the Investor receives
the Purchase Shares for such Purchase. If the Company or the Transfer Agent
shall fail for any reason or for no reason to electronically transfer any
Purchase Shares as DWAC Shares with respect to any Purchase within three (3)
Business Days following the receipt by the Company of the Purchase Price or
Accelerated Purchase Price, as applicable, for any Purchase therefor in
compliance with this Section 2(e), and if on or after such Business Day the
Investor purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Investor of Purchase Shares in
anticipation of receiving Purchase Shares from the Company with respect to such
Purchase, then the Company shall, within three (3) Business Days after the
Investor’s request, either (i) pay cash to the Investor in an amount equal to
the Investor’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased (the “Cover Price”), at which point
the Company’s obligation to deliver such Purchase Shares as DWAC Shares shall
terminate, or (ii) promptly honor its obligation to deliver to the Investor such
Purchase Shares as DWAC Shares and pay cash to the Investor in an amount equal
to the excess (if any) of the Cover Price over the total Purchase Amount paid by
the Investor pursuant to this Agreement for all of the Purchase Shares to be
purchased by the Investor in connection with such purchases. The Company shall
not issue any fraction of a share of Common Stock upon any Regular Purchase,
Accelerated Purchase or Additional Accelerated Purchase. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up or down to the nearest
whole share. All payments made under this Agreement shall be made in lawful
money of the United States of America or wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement. Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.

 

 6 

 

 

(f) Compliance with Rules of the Principal Market. Notwithstanding anything in
this Agreement to the contrary, and in addition to the limitations set forth in
Section 2(g), the Company shall not issue more than 12,326,314 shares (including
the Commitment Shares) of Common Stock (the “Exchange Cap”) under this
Agreement, which equals 19.99% of the Company’s outstanding shares of Common
Stock as of the date hereof, unless stockholder approval is obtained to issue in
excess of the Exchange Cap; provided, however, that the foregoing limitation
shall not apply if at any time the Exchange Cap is reached and at all times
thereafter the average price paid for all shares of Common Stock issued under
this Agreement is equal to or greater than $0.605 (the “Minimum Price”), a price
equal to the lower of (i) the Nasdaq Official Closing Price immediately
preceding the execution of this Agreement or (ii) the arithmetic average of the
five (5) Nasdaq Official Closing Prices for the Common Stock immediately
preceding the execution of this Agreement, as adjusted in accordance with the
rules of the Principal Market (in such circumstance, for purposes of the
Principal Market, the transaction contemplated hereby would not be “below
market” and the Exchange Cap would not apply). Notwithstanding the foregoing,
the Company shall not be required or permitted to issue, and the Investor shall
not be required to purchase, any shares of Common Stock under this Agreement if
such issuance would violate the rules or regulations of the Principal Market.
The Company may, in its sole discretion, determine whether to obtain stockholder
approval to issue more than 19.99% of its outstanding shares of Common Stock
hereunder if such issuance would require stockholder approval under the rules or
regulations of the Principal Market. The Exchange Cap shall be reduced, on a
share-for-share basis, by the number of shares of Common Stock issued or
issuable that may be aggregated with the transactions contemplated by this
Agreement under applicable rules of the Principal Market.

 

(g) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one (1) Business Day)
confirm orally or in writing to the Investor the amount of Common Stock then
outstanding. The Investor and the Company shall each cooperate in good faith in
the determinations required hereby and the application hereof. The Investor’s
written certification to the Company of the applicability of the Beneficial
Ownership Limitation, and the resulting effect thereof hereunder at any time,
shall be conclusive with respect to the applicability thereof and such result
absent manifest error.

 

(h) Excess Share Limitations. If the Company delivers any Purchase Notice for a
Purchase Amount in excess of the limitations contained in this Section 2, such
Purchase Notice shall be void ab initio to the extent of the amount by which the
number of Purchase Shares set forth in such Purchase Notice exceeds the number
of Purchase Shares that the Company is permitted to include in such Purchase
Notice in accordance herewith, and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Purchase Notice;
provided, however, that the Investor shall remain obligated to purchase the
number of Purchase Shares that the Company is permitted to include in such
Purchase Notice. If the Company delivers a Purchase Notice, and all Purchase
Shares subject to all prior Purchases have not theretofore been received by the
Investor as DWAC Shares in accordance with this Agreement, such Purchase Notice
shall not be deemed to have been delivered and the Investor shall not be
required to purchase any Purchase Shares until all Purchase Shares for such
prior Purchases have been received by the Investor as DWAC Shares. If any
issuance of Purchase Shares would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock to the nearest whole share.

 

 7 

 

 

(i) Adjustments for Shares and Prices. Except as specifically stated otherwise,
all share-related and dollar-related limitations contained in this Section 2,
shall be adjusted to take into account any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock, split or other similar
transaction effected with respect to the Common Stock.

 

3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a) Organization, Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

 

(b) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(c) Investment Purpose. The Investor is acquiring the Securities as principal
for its own account for investment only and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other Persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
the Investor’s right to sell the Securities at any time pursuant to the
Registration Statement described herein or otherwise in compliance with
applicable federal and state securities laws). The Investor is acquiring the
Securities hereunder in the ordinary course of its business.

 

(d) Information. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. The Investor
acknowledges and agrees that neither the Company nor any of its Subsidiaries,
nor any of their officers, employees, representatives, or advisors, makes or has
made any representations or warranties with respect to the transactions
contemplated hereby, other than those specifically set forth in Section 4
hereof.

 

(e) No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

 8 

 

 

(g) Residency. The Investor’s principal place of business is in the State of
Illinois.

 

(h) No Short Selling. The Investor represents and warrants to the Company that
at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:

 

(a) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of formation or
incorporation, bylaws or other organizational or charter documents except as
would not be expected to result in a Material Adverse Effect. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect, and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries except as set forth in the SEC Documents.

 

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares (as defined below in Section
5(e)) and the reservation for issuance and the issuance of the Purchase Shares
issuable under this Agreement, have been duly authorized by the Company’s Board
of Directors and no further consent or authorization is required by the Company,
its Board of Directors or any committee thereof, or its stockholders (except as
set forth in Section 2(f) hereof), (iii) this Agreement has been, and each other
Transaction Document shall be on the Commencement Date, duly executed and
delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
Board of Directors of the Company has approved the resolutions (the “Signing
Resolutions”) substantially in the form as set forth as Exhibit B attached
hereto to authorize this Agreement and the transactions contemplated hereby. The
Signing Resolutions are valid, in full force and effect and have not been
modified or supplemented in any respect. The Company has delivered to the
Investor a true and correct copy of a unanimous written consent adopting the
Signing Resolutions executed by all of the members of the Board of Directors of
the Company. Except as set forth in this Agreement, no other approvals or
consents of the Company’s Board of Directors, any other authorized committee
thereof, and/or stockholders is necessary under applicable laws and the
Company’s Certificate of Incorporation in effect on the date hereof (the
“Certificate of Incorporation”) and/or the Company’s Bylaws in effect on the
date hereof (the “Bylaws”) to authorize the execution and delivery of this
Agreement or any of the transactions contemplated hereby, including, but not
limited to, the issuance of the Commitment Shares and the issuance of the
Purchase Shares.

 

 9 

 

 

(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth in the SEC Documents (as defined below). Except as
disclosed in the SEC Documents, (i) no shares of the Company’s capital stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) there are no outstanding
debt securities, (iii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except the Registration Rights
Agreement), (v) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement. The
Company has furnished to the Investor true and correct copies of the Certificate
of Incorporation and the Bylaws, and summaries of the terms of all securities
convertible into or exercisable for Common Stock, if any, and copies of any
documents containing the material rights of the holders thereof in respect
thereto.

 

(d) Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Securities shall be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. 34,000,000 shares of Common Stock have been duly
authorized and reserved for issuance upon purchase under this Agreement as
Purchase Shares and Commitment Shares.

 

 10 

 

 

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Securities) will not (i) result in a violation
of the Certificate of Incorporation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the Bylaws or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market
applicable to the Company) or by which any property or asset of the Company or
any of its Subsidiaries is bound or affected, except in the case of conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
under clause (ii), which would not reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is in
violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments that would not reasonably be expected to have a Material Adverse
Effect. The business of the Company and its Subsidiaries is not being conducted,
and shall not be conducted, in violation of any law, ordinance, regulation of
any governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate would not reasonably be expected to have
a Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the Securities Act or applicable state securities laws and
the rules and regulations of the Principal Market, the Company is not required
to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof. Except as set forth elsewhere in this
Agreement, all consents, authorizations, orders, filings and registrations that
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date. Except as disclosed
in the SEC Documents, since one year prior to the date hereof, the Company has
not received nor delivered any notices or correspondence from or to the
Principal Market, and the Principal Market has not commenced any delisting
proceedings against the Company.

 

(f) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the 12 months preceding the date hereof (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable. None of
the SEC Documents, when filed, contained any untrue statement of a material fact
or omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC
Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements (i) have been prepared
in accordance with United States generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and (ii) fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. Except as publicly available through the SEC’s
Electronic Data Gathering, Analysis, and Retrieval system (“EDGAR”) or in
connection with a confidential treatment request submitted to the SEC, the
Company has received no notices or correspondence from the SEC for the one year
preceding the date hereof other than SEC comment letters relating to the
Company’s filings under the Exchange Act or the Securities Act. To the Company’s
knowledge, the SEC has not commenced any enforcement proceedings against the
Company or any of its Subsidiaries.

 

(g) Absence of Certain Changes. Except as disclosed in the SEC Documents, since
December 31, 2019, there has been no change that would constitute a Material
Adverse Effect in the business, properties, operations, financial condition or
results of operations of the Company or its Subsidiaries. The Company has not
taken any steps, and does not currently expect to take any steps, to seek
protection pursuant to any Bankruptcy Law nor does the Company or any of its
Subsidiaries have any knowledge or reason to believe that its creditors intend
to initiate involuntary bankruptcy or insolvency proceedings. The Company is
financially solvent and is generally able to pay its debts as they become due.

 

 11 

 

 

(h) Absence of Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company or any of its Subsidiaries, threatened
against or affecting the Company, the Common Stock or any of the Company’s
Subsidiaries or any of the Company’s or the Company’s Subsidiaries’ officers or
directors in their capacities as such, which would reasonably be expected to
have a Material Adverse Effect.

 

(i) Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j) No Aggregated Offering. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf has sold any security under
circumstances that would reasonably be expected to cause this offering of the
Securities to be aggregated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal Market
on which any of the securities of the Company are listed or designated. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.

 

(k) Intellectual Property Rights. Except as disclosed in the SEC Documents, the
Company and its Subsidiaries own or possess adequate rights or licenses to use
all material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and rights necessary to
conduct their respective businesses as now conducted. None of the Company’s
material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, government authorizations, trade secrets or other intellectual
property rights have expired or terminated, or, by the terms and conditions
thereof, could expire or terminate within two years from the date of this
Agreement, except as would not reasonably be expected to have a Material Adverse
Effect.. The Company and its Subsidiaries do not have any knowledge of any
infringement by the Company or its Subsidiaries, or other party, of any material
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, or of any such development of similar or
identical trade secrets or technical information by others, and there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its Subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement, which could reasonably be expected to have a Material Adverse
Effect.

 

(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval, except where, in each of the three
foregoing clauses, the failure to so comply could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

 12 

 

 

(m) Title. Except as disclosed in the SEC Documents, the Company does not own
any real property. The Company and the Subsidiaries have good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”) and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

 

(n) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.

 

(o) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses as currently conducted, except where the failure to possess such
certificates, authorizations, or permits would not reasonably be expected to
have a Material Adverse Effect, and neither the Company nor any such Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any such material certificate, authorization or permit.

 

(p) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(q) Transactions With Affiliates. Except as disclosed in the SEC Documents, to
the Company’s knowledge, none of the Company’s stockholders covered by Item
403(a) of Regulation S-K, officers or directors or any family member or
affiliate of any of the foregoing, has either directly or indirectly an interest
in, or is a party to, any transaction that would be required to be disclosed as
a related party transaction pursuant to Item 404 of Regulation S-K promulgated
under the Securities Act.

 

 13 

 

 

(r) Application of Takeover Protections. The Company and its Board of Directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Investor’s ownership of the Securities.

 

(s) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the SEC
Documents. The Company understands and confirms that the Investor will rely on
the foregoing representation in effecting purchases and sales of securities of
the Company. All of the disclosure furnished by or on behalf of the Company to
the Investor regarding the Company, its business and the transactions
contemplated hereby, including the disclosure schedules to this Agreement, taken
as a whole, is true and correct in all material respects and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the 12 months preceding the date of this
Agreement taken as a whole did not as of their issue date contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made and when made, not misleading. The Company acknowledges and agrees
that the Investor neither makes nor has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3 hereof.

 

(t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) that is in violation of law, or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

 14 

 

 

(u) Registration Statement. The Company has prepared and filed the Shelf
Registration Statement with the SEC in accordance with the Securities Act. The
Shelf Registration Statement was declared effective by order of the SEC on
August 30, 2018. The Shelf Registration Statement is effective pursuant to the
Securities Act and available for the issuance of the Securities thereunder, and
the Company has not received any written notice that the SEC has issued or
intends to issue a stop order or other similar order with respect to the Shelf
Registration Statement or the Prospectus or that the SEC otherwise has (i)
suspended or withdrawn the effectiveness of the Shelf Registration Statement or
(ii) issued any order preventing or suspending the use of the Prospectus or any
Prospectus Supplement, in either case, either temporarily or permanently or
intends or, to the knowledge of the Company, has threatened in writing to do so.
The “Plan of Distribution” section of the Prospectus permits the issuance of the
Securities under the terms of this Agreement. At the time the Shelf Registration
Statement and any amendments thereto became effective, at the date hereof and at
each deemed effective date thereof pursuant to Rule 430B(f)(2) of the Securities
Act, the Shelf Registration Statement and any amendments thereto complied and
will comply in all material respects with the requirements of the Securities Act
and did not and will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading; and the Base Prospectus and any
Prospectus Supplement thereto, at the time such Base Prospectus or such
Prospectus Supplement thereto was issued and on the Commencement Date, complied
and will comply in all material respects with the requirements of the Securities
Act and did not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein
not misleading; provided that this representation and warranty does not apply to
statements in or omissions from any Prospectus Supplement made in reliance upon
and in conformity with information relating to the Investor furnished to the
Company in writing by or on behalf of the Investor expressly for use therein.
The Company meets all of the requirements for the use of a registration
statement on Form S-3 pursuant to the Securities Act in reliance on General
Instruction I.B.1 of Form S-3 for the offering and issuance of the Securities
contemplated by this Agreement, and the SEC has not notified the Company of any
objection to the use of the form of the Registration Statement pursuant to Rule
401(g)(1) of the Securities Act. The Registration Statement, as of its effective
date, meets the requirements set forth in Rule 415(a)(1)(x) pursuant to the
Securities Act. At the earliest time after the filing of the Registration
Statement that the Company or another participant in the transactions
contemplated hereby made a bona fide offer (within the meaning of Rule 164(h)(2)
of the Securities Act) relating to any of the Securities, the Company was not,
and as of the date hereof the Company is not, an “Ineligible Issuer” (as defined
in Rule 405 of the Securities Act). The Company has not distributed any offering
material in connection with the offering and issuance of any of the Securities,
and until the Investor does not hold any of the Securities, shall not distribute
any offering material in connection with the offering and sale of any of the
Securities, to or by the Investor, in each case, other than the Registration
Statement or any amendment thereto, the Prospectus or any Prospectus Supplement
required pursuant to applicable law or the Transaction Documents. The Company
has not made and shall not make an offer relating to the Securities that would
constitute a “free writing prospectus” as defined in Rule 405 under the
Securities Act without the consent of the Investor.

 

(v) DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(w) Sarbanes-Oxley. The Company is in compliance with Section 404 of the
Sarbanes-Oxley Act of 2002, as amended, as applicable to it as of the date
hereof.

 

(x) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Investor shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this Section 4(x)
that may be due in connection with the transactions contemplated by the
Transaction Documents. The Company shall pay, and hold the Investor harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out of pocket expenses) arising in connection with any such
claim.

 

(y) Investment Company. The Company is not required to be registered as, and
immediately after receipt of payment for the Securities will not be required to
be registered as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

(z) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. The Company has not been since
December 31, 2018, and currently is not, an Ineligible Issuer (as defined in
Rule 405 of the Exchange Act).

 

 15 

 

 

(aa) Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

 

(bb) No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(cc) Regulatory. Except as described in the SEC Documents, during the 12-month
period immediately preceding the date hereof, the Company and each of its
Subsidiaries: (A) was and at all times has been in material compliance with all
applicable U.S. and foreign statutes, rules, or regulations applicable to
Company and its Subsidiaries (“Applicable Laws”), except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; (B) have not received any written notice of adverse finding,
warning letter, untitled letter or other correspondence or notice from the U.S.
Food and Drug Administration or any other federal, state, or foreign
governmental authority having authority over the Company (“Governmental
Authority”) alleging or asserting material noncompliance with any Applicable
Laws or any licenses, certificates, approvals, clearances, authorizations,
permits and supplements or amendments thereto required by any such Applicable
Laws (“Authorizations”); (C) possess all material Authorizations and such
material Authorizations are valid and in full force and effect and, to the
Company’s knowledge, are not in violation of any term of any such material
Authorizations; (D) have not received written notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Authority or third party alleging that any product,
operation or activity is in violation of any Applicable Laws or Authorizations
and have no knowledge that any such Governmental Authority or third party is
considering any such claim, litigation, arbitration, action, suit, investigation
or proceeding; (E) have not received written notice that any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Authorizations and the Company has no knowledge that any
such Governmental Authority is considering such action; and (F) have filed,
obtained, maintained or submitted all material reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or material Authorizations and
that all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and correct in all
material respects on the date filed (or were corrected or supplemented by a
subsequent submission). During the 12-month period immediately preceding the
date hereof, to the Company’s knowledge, the studies, tests and preclinical
studies and clinical trials conducted by or on behalf of the Company were and,
if still pending, are, in all material respects, being conducted in accordance
with experimental protocols, procedures and controls pursuant to accepted
professional scientific standards and all Applicable Laws, including, without
limitation, the United States Federal Food, Drug, and Cosmetic Act or any other
federal, state, local or foreign governmental or quasi-governmental body
exercising comparable authority; the descriptions of the results of such
studies, tests and trials contained in the SEC Documents are accurate and
complete in all material respects and fairly present the data derived from such
studies, tests and trials; and the descriptions in the SEC Documents of the
results of such clinical trials are consistent in all material respects with
such results and to the Company’s knowledge there are no other studies or other
clinical trials whose results are materially inconsistent with or otherwise
materially call into question the results described or referred to in the SEC
Documents. The Company has concluded that it uses commercially reasonable
efforts to review, from time to time, the progress and results of the studies,
tests and preclinical studies and clinical trials and, based upon (i) the
information provided to the Company by the third parties conducting such
studies, tests, preclinical studies and clinical trials that are described in
the SEC Documents and the Company’s review of such information, and (ii) the
Company’s actual knowledge, the Company reasonably believes that the
descriptions of the results of such studies, tests, preclinical studies and
clinical trials are accurate and complete in all material respects.

 



 16 

 



 

(dd) Benefit Plans; Labor Matters. Each benefit and compensation plan,
agreement, policy and arrangement that is maintained, administered or
contributed to by the Company for current or former employees or directors of,
or independent contractors with respect to, the Company has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, and the Company has complied in all material
respects with all applicable statutes, orders, rules and regulations in regard
to such plans, agreements, policies and arrangements. Each stock option granted
under any equity incentive plan of the Company (each, a “Stock Plan”) was
granted with a per share exercise price no less than the market price per common
share on the grant date of such option in accordance with the rules of the
Principal Market, and no such grant involved any “back-dating,” “forward-dating”
or similar practice with respect to the effective date of such grant; each such
option (i) was granted in compliance in all material respects with Applicable
Laws and with the applicable Stock Plan(s), (ii) was duly approved by the Board
of Directors or a duly authorized committee thereof, and (iii) has been properly
accounted for in the Company’s financial statements and disclosed, to the extent
required, in the Company’s filings or submissions with the SEC, and the
Principal Market. No labor problem or dispute with the employees of the Company
exists or is threatened or imminent, and the Company is not aware of any
existing or imminent labor disturbance by the employees of any of its principal
suppliers or contractors, that would have a Material Adverse Effect.

 

(ee) Shell Company Status. The Company is not, and has not been in the past
twenty-four (24) months, an issuer identified in Rule 144(i)(1) under the
Securities Act and has filed with the SEC current “Form 10 information” (as
defined in Rule 144(i)(3) under the Securities Act) at least twelve (12) months
prior to the date of this Agreement reflecting its status as an entity that is
no longer an issuer identified in Rule 144(i)(1) under the Securities Act.

 

5. COVENANTS.

 

(a) Filing of Current Report and Initial Prospectus Supplement. The Company
agrees that it shall, on the date hereof, file with the SEC a current report on
Form 8-K relating to the transactions contemplated by, and describing the
material terms and conditions of, the Transaction Documents (the “Current
Report”). The Company further agrees that it shall, on the date hereof, file
with the SEC the Initial Prospectus Supplement pursuant to Rule 424(b) under the
Securities Act specifically relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents,
containing information previously omitted at the time of effectiveness of the
Shelf Registration Statement in reliance on Rule 430B under the Securities Act,
and disclosing all information relating to the transactions contemplated hereby
required to be disclosed in the Shelf Registration Statement and the Prospectus
as of the date of the Initial Prospectus Supplement, including, without
limitation, information required to be disclosed in the section captioned “Plan
of Distribution” in the Prospectus. The Investor acknowledges that it will be
identified in the Initial Prospectus Supplement as an underwriter within the
meaning of Section 2(a)(11) of the Securities Act. The Investor shall furnish to
the Company such information regarding itself, the Securities held by it and the
intended method of distribution thereof, including any arrangement between the
Investor and any other Person relating to the sale or distribution of the
Securities, as shall be reasonably requested by the Company in connection with
the preparation and filing of the Current Report and the Initial Prospectus
Supplement, and shall otherwise cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of the
Current Report and the Initial Prospectus Supplement with the SEC.

 

 17 

 



 

(b) Blue Sky. The Company shall take all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to register or qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of all Commitment
Shares and all Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.

 

(c) Listing/DTC. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares to be issued to the Investor hereunder on
the Principal Market (subject to official notice of issuance) and upon each
other national securities exchange or automated quotation system, if any, upon
which the Common Stock is then listed, and shall use commercially reasonable
efforts to maintain, so long as any shares of Common Stock shall be so listed,
such listing of all such Securities from time to time issuable hereunder. The
Company shall maintain the listing of the Common Stock on the Principal Market
and shall comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the Principal Market.
Neither the Company nor any of its Subsidiaries shall take any action that would
reasonably be expected to result in the delisting or suspension of the Common
Stock on the Principal Market. The Company shall promptly, and in no event later
than the following Business Day, provide to the Investor copies of any notices
it receives from the Principal Market regarding the continued eligibility of the
Common Stock for listing on the Principal Market; provided, however, that the
Company shall not be required to provide the Investor copies of any such notice
that the Company reasonably believes constitutes material non-public information
and the Company would not be required to publicly disclose such notice in any
report or statement filed with the SEC under the Exchange Act (including on Form
8-K) or the Securities Act. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 5(d). The Company
shall take all action necessary to ensure that its Common Stock can be
transferred electronically as DWAC Shares.

 

(d) Prohibition of Short Sales and Hedging Transactions. The Investor agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, neither the Investor
nor its agents, representatives or affiliates shall in any manner whatsoever
enter into or effect, directly or indirectly, any (i) “short sale” (as such term
is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

(e) Issuance of Commitment Shares. In consideration for the Investor’s execution
and delivery of this Agreement, the Company shall cause to be issued to the
Investor a total of 1,084,266 shares of Common Stock (the “Commitment Shares”)
and shall deliver to the Transfer Agent the Irrevocable Transfer Agent
Instructions with respect to the issuance of such Commitment Shares. For the
avoidance of doubt, all of the Commitment Shares shall be fully earned as of the
date of this Agreement, whether or not the Commencement shall occur or any
Purchase Shares are purchased by the Investor under this Agreement and
irrespective of any subsequent termination of this Agreement.

 

 18 

 



 

(f) Due Diligence; Non-Public Information. The Investor shall have the right,
from time to time as the Investor may reasonably deem appropriate, and upon
reasonable advance notice to the Company, to perform reasonable due diligence on
the Company during normal business hours. The Company and its officers and
employees shall provide information and reasonably cooperate with the Investor
in connection with any reasonable request by the Investor related to the
Investor’s due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The receiving party may disclose Confidential
Information to the extent such information is required to be disclosed by law,
regulation or order of a court of competent jurisdiction or regulatory
authority, provided that the receiving party shall promptly notify the
disclosing party when such requirement to disclose arises, and shall cooperate
with the disclosing party so as to enable the disclosing party to: (i) seek an
appropriate protective order; and (ii) make any applicable claim of
confidentiality in respect of such Confidential Information; and provided,
further, that the receiving party shall disclose Confidential Information only
to the extent required by the protective order or other similar order, if such
an order is obtained, and, if no such order is obtained, the receiving party
shall disclose only the minimum amount of such Confidential Information required
to be disclosed in order to comply with the applicable law, regulation or order.
In addition, any such Confidential Information disclosed pursuant to this
Section 5(f) shall continue to be deemed Confidential Information.
Notwithstanding anything in this Agreement to the contrary, the Company and the
Investor agree that neither the Company nor any other Person acting on its
behalf shall provide the Investor or its agents or counsel with any information
that constitutes material, non-public information, unless a simultaneous public
announcement thereof is made by the Company in the manner contemplated by
Regulation FD. In the event of a breach of the foregoing covenant by the Company
or any Person acting on its behalf (as determined in the reasonable good faith
judgment of the Investor), in addition to any other remedy provided herein or in
the other Transaction Documents, if the Investor is holding any Securities at
the time of the disclosure of such material non-public information, the Investor
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, non-public
information without the prior approval by the Company; provided the Investor
shall have first provided notice to the Company that it believes it has received
information that constitutes material, non-public information, the Company shall
have at least twenty-four (24) hours to either publicly disclose such material,
non-public information in the manner contemplated by Regulation FD or to
demonstrate to the Investor that such information does not constitute material,
non-public information. The Investor shall not have any liability to the
Company, any of its Subsidiaries, or any of their respective directors,
officers, employees, stockholders or agents, for any such disclosure by the
Company. The Company understands and confirms that the Investor shall be relying
on the foregoing covenants in effecting transactions in securities of the
Company.

 

(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each Regular Purchase, Accelerated Purchase and Additional
Accelerated Purchase or shall use such other method, reasonably satisfactory to
the Investor and the Company.

 

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.

 

(i) No Aggregation. From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would cause this offering
of the Securities by the Company to the Investor to be aggregated with other
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market on which any of the securities of
the Company are listed or designated unless stockholder approval is obtained
before the closing of such subsequent transaction in accordance with the rules
of such Principal Market.

 

(j) Use of Proceeds. The Company will use the net proceeds from the offering as
described in the Prospectus.

 

(k) Other Transactions. The Company shall not enter into, announce or recommend
to its stockholders any agreement, plan, arrangement or transaction in or of
which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.

 

 19 

 



 

(l) Limitation on Financings. From and after the date of this Agreement until
the later of (i) the thirty-sixth (36) month anniversary of the date of this
Agreement and (ii) the thirty-sixth (36) month anniversary of the Commencement
Date (if the Commencement has occurred), in any case irrespective of any earlier
the termination of this Agreement, the Company shall be prohibited from entering
into any “equity line” or similar transaction whereby an investor is irrevocably
bound to purchase securities over a period of time from the Company at a price
based on the market price of the Common Stock at the time of such purchase;
provided, however, that this Section 5(l) shall not be deemed to prohibit the
issuance of Common Stock pursuant to an “at-the-market offering” by the Company
exclusively through a registered broker-dealer acting as agent of the Company
pursuant to a written agreement between the Company and such registered
broker-dealer. The Investor shall be entitled to seek injunctive relief against
the Company to preclude any such issuance, which remedy shall be in addition to
any right to collect damages, without the necessity of showing economic loss and
without any bond or other security being required.

 

(m) Publicity. The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon, shall consult with the Investor and its
counsel on the form and substance of, and shall give due consideration to all
such comments from the Investor or its counsel on, any press release, SEC filing
or any other public disclosure by or on behalf of the Company that relates to
the Investor, its purchases hereunder or any aspect of the Transaction Documents
or the transactions contemplated thereby, not less than twenty-four (24) hours
prior to the issuance, filing or public disclosure thereof; provided that the
Company shall not be required to provide to the Investor any disclosures that
are materially similar to those previously reviewed by the Investor. The
Investor must be provided with a substantially final version of any such press
release, SEC filing or other public disclosure at least twenty-four (24) hours
prior to any release, filing or use by the Company thereof. The Company agrees
and acknowledges that its failure to fully comply with this provision
constitutes a Material Adverse Effect.

 

6. TRANSFER AGENT INSTRUCTIONS.

 

On the Commencement Date, the Company shall issue to the Transfer Agent (and any
subsequent transfer agent) irrevocable instructions, in the form substantially
similar to those used by the Investor in substantially similar transactions, to
issue the Purchase Shares and the Commitment Shares in accordance with the terms
of this Agreement (the “Irrevocable Transfer Agent Instructions”). All
Securities to be issued to or for the benefit of the Investor pursuant to this
Agreement shall be issued as DWAC Shares. The Company warrants to the Investor
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 6 will be given by the Company to the Transfer Agent
with respect to the Securities, and the Securities shall otherwise be freely
transferable on the books and records of the Company; provided that if
Commencement has not occurred before January 30, 2021, the Company shall issue
instructions to the Transfer Agent to issue the Commitment Shares to the
Investor.





 

7. CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

 

(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

 



 20 

 

 

(b) No stop order with respect to the Registration Statement shall be pending or
threatened by the SEC;

 

(c) The Common Stock shall be listed on the Principal Market, and all Securities
to be issued by the Company to the Investor under the Transaction Documents
shall have been approved for listing on the Principal Market in accordance with
the applicable rules and regulations of the Principal Market, subject only to
official notice of issuance; and

 

(d) The representations and warranties of the Investor shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 3 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date hereof and as of the Commencement
Date as though made at that time.

 

8. CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

 

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

 

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

(b) The Investor shall have received the opinions and the negative assurances
letter of the Company’s legal counsel dated as of the Commencement Date
substantially in the form agreed to prior to the date of this Agreement by the
Company’s legal counsel and the Investor’s legal counsel;

 

(c) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date. The Investor shall have received a certificate, executed by
the Chief Executive Officer of the Company, dated as of the Commencement Date,
to the foregoing effect in the form attached hereto as Exhibit A;

 

(d) The Board of Directors of the Company shall have adopted resolutions
substantially in the form attached as Exhibit C to the secretary’s certificate
referenced in Section 5(h) below, which resolutions shall be in full force and
effect without any amendment or supplement thereto as of the Commencement Date;

 

(e) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock solely for the purpose of effecting
purchases of Purchase Shares hereunder, 34,000,000 shares of Common Stock;

 

(f) The Irrevocable Transfer Agent Instructions shall have been delivered to and
acknowledged in writing by the Company and the Company’s Transfer Agent (or any
successor transfer agent), and the Commitment Shares required to be issued on
the date of this Agreement in accordance with Section 5(e) hereof shall have
been issued directly to the Investor electronically as DWAC Shares;

 

 21 

 



 

(g) The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation and a certificate evidencing the incorporation and
good standing of the Company in the State of Delaware, each issued by the
Secretary of State of the State of Delaware, as well as a certificate evidencing
the authorization to do business in New Jersey and in each state where the
Company is required to be authorized to do business, as of a date within ten
(10) Business Days of the Commencement Date;

 

(h) The Company shall have delivered to the Investor a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit B;

 

(i) The Registration Statement shall continue to be effective and no stop order
with respect to the Registration Statement shall be pending or threatened by the
SEC. The Company shall have a maximum dollar amount of Common Stock registered
under the Registration Statement which is sufficient to issue to the Investor
not less than (i) the full Available Amount worth of Purchase Shares plus (ii)
all of the Commitment Shares. The Current Report and the Initial Prospectus
Supplement each shall have been filed with the SEC, as required pursuant to
Section 5(a), and in compliance with the Registration Rights Agreement. The
Prospectus shall be current and available for issuances and sales of all of the
Securities by the Company to the Investor and for the resale of all of the
Securities by the Investor. Any other Prospectus Supplements required to have
been filed by the Company with the SEC under the Securities Act at or prior to
the Commencement Date shall have been filed with the SEC within the applicable
time periods prescribed for such filings under the Securities Act. All reports,
schedules, registrations, forms, statements, information and other documents
required to have been filed by the Company with the SEC at or prior to the
Commencement Date pursuant to the reporting requirements of the Exchange Act
shall have been filed with the SEC within the applicable time periods prescribed
for such filings under the Exchange Act;

 

(j) No Event of Default (as defined below) has occurred, and no event which,
after notice and/or lapse of time, would reasonably be expected to become an
Event of Default has occurred;

 

(k) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents;

 

(l) No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions; and

 

(m) All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators.

 

 22 

 





 

9. INDEMNIFICATION.

 

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, officers, directors, members, managers, employees and direct or
indirect investors and any of the foregoing Person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of or relating to: (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby other than, in the case of clause (c),
with respect to Indemnified Liabilities which directly and primarily result from
the fraud, gross negligence or willful misconduct of an Indemnitee. The
indemnity in this Section 9 shall not apply to amounts paid in settlement of any
claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. Payment under this indemnification shall be
made within thirty (30) days from the date the Indemnitee makes written request
for it. A certificate containing reasonable detail as to the amount of such
indemnification submitted to the Company by the Indemnitee shall be conclusive
evidence, absent manifest error, of the amount due from the Company to the
Indemnitee, provided that the Indemnitee shall undertake to repay any amounts
paid to it hereunder if it is ultimately determined, by a final and
non-appealable order of a court of competent jurisdiction, that the Indemnitee
is not entitled to be indemnified against such Indemnified Liabilities by the
Company pursuant to this Agreement. If any action shall be brought against any
Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.

 

 23 

 







 

10. EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a) the effectiveness of the Registration Statement registering the Securities
lapses for any reason (including, without limitation, the issuance of a stop
order or similar order), the Registration Statement or any Prospectus is
unavailable for the sale by the Company to the Investor (or the resale by the
Investor) of any or all of the Securities to be issued to the Investor under the
Transaction Documents (including, without limitation, as a result of any failure
of the Company to satisfy all of the requirements for the use of a registration
statement on Form S-3 pursuant to the Securities Act for the offering and sale
of the Securities contemplated by this Agreement), and any such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period,
but excluding a lapse or unavailability where (i) the Company terminates the
Registration Statement after the Investor has confirmed in writing that all of
the Securities covered thereby have been resold or (ii) the Company supersedes
the Shelf Registration Statement with a New Registration Statement (as defined
in the Registration Rights Agreement), including (without limitation) when the
Registration Statement is effectively replaced with a New Registration Statement
covering Securities (provided in the case of this clause (ii) that all of the
Securities covered by the superseded (or terminated) registration statement that
have not theretofore been sold to the Investor are included in the superseding
(or new) registration statement);

 

(b) the suspension of the Common Stock from trading on the Principal Market for
a period of one (1) Business Day, provided that the Company may not direct the
Investor to purchase any shares of Common Stock during any such suspension;

 

(c) the delisting of the Common Stock from The Nasdaq Global Select Market;
provided, however, that the Common Stock is not immediately thereafter trading
on The Nasdaq Global Market, The Nasdaq Capital Market, the New York Stock
Exchange, the NYSE Arca, the NYSE American, the OTC Bulletin Board, or the OTCQB
or the OTCQX operated by the OTC Markets Group, Inc. (or any nationally
recognized successor to any of the foregoing);

 

(d) the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Investor within three (3) Business Days after the applicable Purchase Date
or Accelerated Purchase Date (as applicable) on which the Investor is entitled
to receive such Purchase Shares;

 

(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach would reasonably be
expected to have a Material Adverse Effect and except, in the case of a breach
of a covenant which is reasonably curable, only if such breach continues for a
period of at least five (5) Business Days;

 

(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

(g) if the Company is at any time insolvent, or, pursuant to or within the
meaning of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents to
the entry of an order for relief against it in an involuntary case, (iii)
consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law (a “Custodian”) of it or for all or
substantially all of its property, or (iv) makes a general assignment for the
benefit of its creditors or is generally unable to pay its debts as the same
become due;

 

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

 

 24 

 



 

(i) if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or

 

(j) if at any time after the Commencement Date, the Exchange Cap is reached (to
the extent the Exchange Cap is applicable pursuant to Section 2(f) hereof) and
the Company’s stockholders have not approved the transactions contemplated by
this Agreement in accordance with the applicable rules and regulations of the
Nasdaq Global Select Market, any other Principal Market on which the Common
Stock may be listed or quoted after the date of this Agreement, the Certificate
of Incorporation and the Bylaws.

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event that, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, the Company shall not deliver to the
Investor any Purchase Notice, and the Investor shall not purchase any shares of
Common Stock under this Agreement.

 

11. TERMINATION

 

This Agreement may be terminated only as follows:

 

(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

 

(b) In the event that the Commencement shall not have occurred on or before
September 30, 2020, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(d) or Section 8(c), as applicable, could not then be satisfied.

 

(c) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below). The Company Termination Notice shall
not be effective until one (1) Business Day after it has been received by the
Investor.

 

(d) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

 

(e) If, for any reason or for no reason, the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).

 

 25 

 

 

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties of the Company and the Investor contained in Sections 3 and 4 hereof,
the indemnification provisions set forth in Section 9 hereof and the agreements
and covenants set forth in Sections 5, 6, 10, 11 and 12 shall survive the
Commencement and any termination of this Agreement. No termination of this
Agreement shall (i) affect the Company’s or the Investor’s rights or obligations
under (A) this Agreement with respect to any pending Initial Purchase, Regular
Purchases, Accelerated Purchases, and Additional Accelerated Purchases and the
Company and the Investor shall complete their respective obligations with
respect to any pending Initial Purchase, Regular Purchases, Accelerated
Purchases and Additional Accelerated Purchases under this Agreement and (B) the
Registration Rights Agreement, which shall survive any such termination in
accordance with its terms, or (ii) be deemed to release the Company or the
Investor from any liability for intentional misrepresentation or willful breach
of any of the Transaction Documents.

 

12. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of Illinois, County of Cook,
for the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

 26 

 



 

(e) Entire Agreement. The Transaction Documents supersede all other prior oral
or written agreements between the Investor, the Company, their affiliates and
Persons acting on their behalf with respect to the subject matter thereof, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents.

 

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally; (ii)
upon receipt when sent by facsimile or email (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses for such communications shall be:

 

If to the Company:

 

Advaxis, Inc.

305 College Road East

Princeton, NJ 08540

Telephone: 609-452-9813

  E-mail: henderson@advaxis.com   Attention: Molly Henderson, Chief Financial
Officer

 

With a copy to (which shall not constitute notice or service of process):

 

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540-6289

  Telephone: (609) 919-6600   Facsimile: (609) 919-6701   E-mail:
david.schwartz@morganlewis.com   Attention: David C. Schwartz, Esq.

 

If to the Investor:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

  Telephone: (312) 822-9300   Facsimile: (312) 822-9301   E-mail:
jscheinfeld@lpcfunds.com/jcope@lpcfunds.com   Attention: Josh
Scheinfeld/Jonathan Cope

 

 27 

 



 

With a copy to (which shall not constitute notice or service of process):

 

K&L Gates, LLP

200 S. Biscayne Blvd., Ste. 3900

Miami, Florida 33131

  Telephone: (305) 539-3306   Facsimile: (305) 358-7095   E-mail:
clayton.parker@klgates.com   Attention: Clayton E. Parker, Esq.

 

If to the Transfer Agent:

 

Continental Stock Transfer & Trust Company

1 State Street 30th Floor

New York, NY 10004-1561

  Telephone: (212) 845-3299   E-mail: saqui@continentalstock.com   Attention:
Stacy Aqui/Victoria Fish

 

or at such other address, email and/or facsimile number and/or to the attention
of such other Person as the recipient party has specified by written notice
given to each other party three (3) Business Days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile, email or receipt from a nationally recognized
overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and,
except as set forth in Section 9, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

(i) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to consummate and make effective, as soon
as reasonably possible, the Commencement, and to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(j) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

 28 

 



 

(k) Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Investor and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, the Investor shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

 

(l) Enforcement Costs. If: (i) this Agreement is placed by the Investor in the
hands of an attorney for enforcement or is enforced by the Investor through any
legal proceeding; (ii) an attorney is retained to represent the Investor in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including attorneys’ fees incurred in connection therewith, in addition to all
other amounts due hereunder.

 

(m) Waiver; Failure or Indulgence Not Waiver. No provision of this Agreement may
be waived other than in a written instrument signed by the party against whom
enforcement of such waiver is sought. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

 

** Signature Page Follows **

 

 29 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

 

  THE COMPANY:       ADVAXIS, INC.         By: /s/ Molly Henderson   Name: Molly
Henderson   Title: Executive Vice President and Chief Financial Officer

 

  INVESTOR:       LINCOLN PARK CAPITAL FUND, LLC   BY: LINCOLN PARK CAPITAL, LLC
  BY: Rockledge Capital Corporation

 

  By: /s/ John Scheinfeld   Name: John Scheinfeld   Title: President

 

 30 

 



 

EXHIBITS

 

Exhibit A Form of Officer’s Certificate Exhibit B Form of Secretary’s
Certificate

 



 31 

 